Citation Nr: 1640653	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain.

2.  Entitlement to a compensable initial rating prior to May 14, 2014, and in excess of 10 percent thereafter, for deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and N.D.



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  During the pendency of the appeal, the jurisdiction was transferred to the RO in Cheyenne, Wyoming.  The appeal was previously remanded by the Board in February 2014.  

The Veteran and N.D. testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2013.  A transcript of that hearing is of record.  

In a September 2014 rating decision, the Veteran was assigned a higher rating of 10 percent for his deviated septum, effective May 14, 2014.  As the benefit awarded in September 2014 is less than the maximum benefit available, the issue is still pending before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 27, 2011, the Veteran's deviated septum was manifested by less than 50 percent obstruction of the nasal passage on both sides and less than complete obstruction on one side.  

2.  From October 27, 2011 to the present, the Veteran's deviated septum is manifested by complete obstruction on the left side.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2011, the criteria for a compensable rating for a deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code (DC) 6502 (2015).

2.  From October 27, 2011, the criteria for a rating of 10 percent and no higher for a deviated septum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code (DC) 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  


The Veteran's service treatment records, some private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The private records that have not been obtained are not relevant to the Veteran's deviated septum.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in August 2009 and May 2014.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating the disability.     

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim, and held the record open for 60 days to allow the Veteran to submit additional treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A deviated septum is rated pursuant to 38 C.F.R. § 4.97, DC 6502. Under that code, traumatic deviation of the nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The Board has considered other diagnostic codes of the nose and throat, but finds that they are not appropriate to rate the Veteran's disability.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of his nose, nor has there been nasal scarring.  As there is no diagnosis of sinusitis and/or evidence of incapacitating episodes, a rating under Diagnostic Codes 6510 to 6514 is not appropriate.  Further, the Veteran has not been diagnosed with tuberculous, laryngitis, laryngectomy, complete organic aphonia, stenosis of the larynx, a pharynx injury, allergic or vasomotor rhinitis, bacterial rhinitis and/or granulomatous rhinitis.  Thus, a compensable disability rating is not warranted under any other diagnostic code for the nose and throat.  38 C.F.R. § 4.97, Diagnostic Code 6504-6524.

Facts and Analysis

Service connection has been established for the Veteran's deviated septum effective from December 5, 2009, and has been rated as noncompensable prior to May 14, 2014, and at 10 percent from May 14, 2014.  

An examination was conducted in August 2009.  The Veteran reported constant congestion and shortness of breath with difficulty breathing through the nose.  The examiner diagnosed a deviated septum to the left with 30 percent obstruction of the left nostril.  There were no signs of bacterial rhinitis, and x-rays showed normal findings.  

The Veteran stated in his January 2011 VA Form 9 that he has difficulty breathing through his left nostril, which he believes causes tension headaches.  

A September 2011 VA treatment note indicates that the Veteran reported being unable to breathe through the left side of his nose.  The Veteran stated that this difficulty has caused him a great deal of irritation.  

On October 27, 2011, a VA treatment note found a significant septal deviation anteriorly and along the mid-portion of the septum to the left side, which blocked the Veteran's airway 75 plus percent.  The physician found compensatory hypertrophy of the right inferior and possibly the right middle turbinates.  

The Veteran's September 2013 hearing testimony was that his breathing was affected by his deviated septum.  He felt that both nostrils were plugged up.  He testified that he sniffs constantly in an attempt to get enough oxygen.  He also reported that he was told he had 75 percent nasal blockage or greater on the left side.  

A second examination was conducted in May 2014.  This examiner found there was at least 50 percent obstruction of the nasal passage on both sides, and complete obstruction on the left side.  There was no scarring related to the Veteran's deviated septum.  X-rays found no acute fracture of left to right nasal bones and no substantial residuals deformity.  There was minimal rightward bowing of the bony nasal septum.  The examiner concluded that the deviated septum does not impact the Veteran's ability to work.  

Prior to October 27, 2011, the medical record establishes some nasal blockage, but does not indicate complete obstruction on one side, or 50-percent obstruction on both sides.  The September 2011 statement by the Veteran to his physician that he is not able to breathe through the left side of his nose is a memorialization of the Veteran's report of significant difficulty breathing on the left side, and does not contain the level of specificity necessary to find complete obstruction of the left side.  Therefore, the Board cannot assign a compensable rating for the Veteran's deviated septum prior to October 27, 2011.

The October 27, 2011 treatment note finding that the Veteran's deviated septum blocked the Veteran's airway 75 plus percent allows for some doubt as to the exact percentage of obstruction on the left side.  The Board resolves this doubt in favor of the Veteran, finding that the October 27, 2011 notation of "75 plus percent" airway obstruction is reasonably interpreted as an indication of complete obstruction of the nasal passage on the left side.  This finding is consistent with the May 2014 examination establishing complete obstruction on the left side.  Therefore, the record supports the assignment of a 10 percent rating for the Veteran's deviated septum from October 27, 2011.

A rating in excess of 10 percent is not available under the rating schedule for the Veteran's disability.  As has been discussed above, no other diagnostic code is more appropriate to rate the Veteran's deviated septum.  Therefore, a rating in excess of 10 percent must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's deviated septum has reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  The Veteran's difficulty breathing is contemplated by the rating schedule in that difficulty breathing is a result of obstruction of the nasal passages.  The Board acknowledges that the Veteran believes his headaches are a result of his deviated septum.  The Veteran is service-connected for headaches, and the severity of those headache are most appropriately considered when rating the headaches disability, not when rating the deviated septum.  The record thus does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization, which in any case are not reflected in the record.  

The Board notes that under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's deviated septum has not been raised in conjunction with this claim.  


ORDER

Prior to October 27, 2011, entitlement to a compensable initial rating for deviated septum is denied.

From October 27, 2011, entitlement to a staged initial rating of 10 percent and no higher for deviated septum is granted.


REMAND

A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

The claims folder should also be updated to include VA treatment records compiled since November 22, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Cheyenne, Wyoming and all associated outpatient clinics including the Rawlins VA Primary Care Telehealth Outpatient Clinic, and the VA Eastern Colorado Health Care System and all associated outpatient clinics, dated from November 22, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his degenerative disc disease of the thoracolumbar spine with musculoskeletal strain.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a  period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


